JA   NAL                                                                   08/04/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 22-0225



                                         DA 22-0225
                                                                         ViLiZIL)
 PETER GRIGG,
                                                                         AUG 0 it 2022
                                                                     Bowen Greenwood
             Petitioner and Appellant,                             Clerk of Supreme Court
                                                                      State of Montana


       v.                                                        ORDER

 TIFFANEY GRIGG,

              Respondent and Appellee.



       Upon consideration of Appellant's motion for extension of time,
       IT IS HEREBY ORDERED that Appellant has until September 7, 2022, within
which to file his opening brief.
       No further extensions will be granted.
       DATED this•Lt L day of August, 2022.
                                                For the Court,




                                                             Chief Justice